IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00311-CR

CURTIS LEE FOSTER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2008-1620-C2


                         MEMORANDUM OPINION


      Curtis Lee Foster was convicted of possession of a controlled substance and

sentenced to 18 months in a state jail facility. See TEX. HEALTH & SAFETY CODE ANN. §

481.115 (Vernon Supp. 2009). Foster appealed that conviction but has now filed a

motion requesting this Court to dismiss the appeal.       Foster personally signed the

motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 25, 2009
Do not publish
[CR25]




Foster v. State                                 Page 2